   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 1 of 8

                                                                         EXHIBIT B
                                                                                                          5/2/2021 6:27 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 53024350
                               2021-26217/ Court: 113                                                          By: D Burton
                                                                                                 Filed: 5/3/2021 12:00 AM

                                      CAUSE NO

EDWIN ALFREDO GARCIA,                                             IN THE DISTRICT COURT OF
    Plaintiff,




VS.                                                                  HARRIS COUNTY, TEXAS

EDWARD ACOSTA,GYPSUM
MANAGEMENT AND SUPPLY,INC.,
ENTERPRISE FLEET MANAGEMENT,
INC., and EDWIN BLADIMIR GARCIA,
      Defendants                                                           JUDICIAL DISTRICT


                                 PLAINTIFF'S ORIGINAL PETITION


         Plaintiff Edwin Alfredo Garcia files this Original Petition, complaining of Defendants

Edward Acosta, Gypsum Management & Supply, Inc., Enterprise Fleet Management, Inc., and

Edwin Bladimir Garcia, and for cause of action would respectfully show this Court as follows:

                                                       I.
                                         DISCOVERY CONTROL PLAN

1.1      This case will be governed by Discovery Control Plan Level 2, pursuant to Rule 190.3 of

the Texas Rules of Civil Procedure.
                                                       H.
                                                     PARTIES

2.1      Plaintiff Edwin Alfredo Garcia is an individual residing in Harris County, Texas.

2.2      Defendant Edward Acosta is an individual residing in Houston, Harris County, Texas,

and may be served with process at 11407 Bethnal Green Drive, Houston, Texas 77066. Plaintiff

requests that the Harris County District Clerk issue citation for personal service on Defendant

Edward Acosta at the following address, or wherever he may be found:

         Edward Acosta



Pl.'s Original Petition and Request for Disclosure                                 Page 1 of8
   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 2 of 8




         11407 Bethnal Green Drive
         Houston, Texas 77066

2.3      Defendant Gypsum Management & Supply, Inc. is a foreign corporation conducting

business in Harris County, Texas, and may be served with process through its registered agent,

CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136. Plaintiff

requests that the Harris County District Clerk issue citation and serve the citation on Defendant

Gypsum Management & Supply, Inc.'s registered agent by certified mail, return receipt

requested, at the following address:

         CT Corporation System
         1999 Bryan Street, Suite 900
         Dallas, Texas 75201-3136

2.4      Defendant Enterprise Fleet Management, Inc. is a foreign corporation conducting

business in Harris County, Texas, and may be served with process through its registered agent,

CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136. Plaintiff

requests that the Harris County District Clerk issue citation and serve the citation on Defendant

Enterprise Fleet Management, Inc.'s registered agent by certified mail, return receipt requested,

at the following address:

         CT Corporation System
         1999 Bryan Street, Suite 900
         Dallas, Texas 75201-3136

2.5      Defendant Edwin Bladimir Garcia is an individual residing in Harris County, Texas, and

may be served with process at 10159 Beekman Place, Houston, Texas 77043. Plaintiff requests

that the Harris County District Clerk issue citation for personal service on Defendant Edwin

Bladimir Garcia at the follow address, or wherever he may be found:

         Edwin Bladimir Garcia
         10159 Beekman Place
         Houston, Texas 77043



Pl.'s Original Petition and Request for Disclosure                             Page 2 of8
   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 3 of 8




                                                    HI.
                                          JURISDICTION AND VENUE

3.1       Jurisdiction in this Court is proper because the amount in controversy is within the

jurisdictional limits of this Court. Venue is proper in Harris County because Defendants were

residents of Harris County at the time the causes of action accrued, and the acts and omissions

giving rise to the claim occurred in Harris County.

                                                        IV.
                                                       FACTS

4.1       This case arises from severe injuries sustained by Edwin Alfredo Garcia in a car crash

caused entirely by Defendant Edward Acosta. On or about May 3, 2019, Defendants Edward

Acosta and Edwin Bladimir Garcia unlawfully disregarded traffic signals, failed to yield the

right-of-way, failed to take adequate evasive action, failed to leave an assured safe distance

between their vehicles and other vehicles, and collided with each other.

4.2       Mr. Garcia was a passenger in Defendant Edwin Bladimir Garcia's vehicle. Defendant

Acosta was operating a vehicle owned and entrusted to him by Defendant Enterprise Fleet

Management, Inc., and was acting within the course and scope of his employment with

Defendant Gypsum Management and Supply, Inc. at the time of the collision.

4.3       Mr. Garcia sustained serious injuries as a result of the collision. Mr. Garcia has incurred

significant medical bills, and will likely require significant treatment and medical bills in the

future.

                                                         V.
                                                     NEGLIGENCE

5.1       Defendants Edward Acosta and Edwin Bladimir Garcia owed legal duties to Mr. Garcia

to operate their vehicles reasonably, prudently, and safely. Defendant Gypsum Management &

Supply, Inc., owed legal duties to Mr. Garcia including, without limitation, the duty to exercise



Pl.'s Original Petition and Request for Disclosure                                 Page 3 of8
   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 4 of 8




ordinary and reasonable care in the organization, supervision, selection, hiring, training,

retention, oversight, management, and operation of its employees and vehicles. Defendants

Gypsum Management and Supply, Inc. and Enterprise Fleet Management, Inc. owed Mr. Garcia

legal duties to entrust their vehicle only to a qualified, competent, attentive, adequately-trained

and supervised, licensed, and non-reckless driver.

5.2      Defendants breached their duties to Mr. Garcia by: (a) failing to timely apply brakes to

avoid the collision;(b)failing to maintain a proper lookout;(c)failing to maintain proper control

of their vehicles; (d) failing to avoid the collision; (e) failing to control their speed; (f)

disregarding traffic control devices; (g) failing to yield the right-of-way; (h) failing to operate

their vehicles reasonably, prudently, and safely; (i) driving their vehicles at a rate of speed

greater than that at which an ordinarily prudent person would have driven under the same or

similar circumstances; (j) entrusting their vehicle to an unqualified, incompetent, and reckless

driver; and (k)failing to exercise reasonable and ordinary care in the selection, hiring, retention,

training, and supervision of employees.

5.3      Defendants' breaches of their duties to Mr. Garcia proximately caused his injuries. As a

result, Mr. Garcia seeks recovery of actual damages, past and future pain and suffering, past and

future mental anguish, past and future physical impairment, prejudgment and post-judgment

interest, and his costs of court.

                                                     VI.
                                             NEGLIGENCE PER SE

6.1      The above-described actions by Defendants constitute negligence per se, because

Defendants violated statutes of the State of Texas. By way of example and without limitation,

Defendant specifically violated Sections 544.004, 544.007, 545.062, 545.351, and 545.401 of the

Texas Transportation Code.



Pl.'s Original Petition and Request for Disclosure                                Page 4 of8
   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 5 of 8




6.2      Section 544.004 requires a driver to comply with traffic control devices. Section 544.007

requires a driver to yield the right-of-way to other vehicles lawfully in an intersection. Section

545.062 requires a driver following another vehicle to maintain an assured clear distance

between the two vehicles so that the driver can safely stop without colliding with the preceding

vehicle. Section 545.351 forbids a driver from operating his vehicle at a speed greater than is

reasonable and prudent under the circumstances then existing, and requires a driver to control the

speed of the vehicle as necessary to avoid colliding with another person or vehicle that is on the

roadway. Section 545.401 forbids a driver from operating his vehicle in willful or wanton

disregard for the safety of persons or property.

6.3      The above-described statutes of the State of Texas are designed to protect a class of

persons to which Mr. Garcia belonged, against the types of injuries he suffered. Defendants'

violations of the above-listed laws proximately caused Mr. Garcia's injuries. Tort liability may

be imposed when a statute is violated, and Defendants violated the statutes without excuse. As a

result of Defendants' negligence per se, Mr. Garcia seeks recovery of actual damages, past and

future pain and suffering, past and future mental anguish, past and future physical impairment,

prejudgment and post-judgment interest, and costs of court.

                                                  VII.
                                         NEGLIGENT ENTRUSTMENT

7.1      Defendants Enterprise Fleet Management, Inc. and Gypsum Management and Supply,

Inc. negligently entrusted their vehicle to Defendant Edward Acosta. Defendant Acosta was an

incompetent, unqualified, inattentive, unlicensed, and reckless driver, and Defendants knew or

should have known that Defendant Acosta was an incompetent, unqualified, inattentive,

unlicensed, and reckless driver. Defendant Acosta's negligence at the time of his collision with

Mr. Garcia proximately caused the injuries complained of herein. As a result, Mr. Garcia seeks



Pl.'s Original Petition and Request for Disclosure                               Page 5 of8
   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 6 of 8




recovery from Defendants of actual damages, past and future pain and suffering, past and future

mental anguish, past and future physical impairment, past and future loss of earning capacity,

prejudgment and post-judgment interest, and costs of court.

                                           VIII.
                    NEGLIGENT HIRING,SELECTION,SUPERVISION,AND TRAINING

8.1      Defendant Gypsum Management & Supply, Inc., owed Mr. Garcia legal duties to use

ordinary care in hiring, selecting, supervising, retaining, and training competent and safe

employees. Defendant breached its duties by failing to use ordinary care in: (1) selecting,

screening, and hiring safe employees;(2) inquiring into the qualifications of their employees to

safely perform their jobs; (3) inquiring into the qualifications of their employees to perform

safely;(4)inquiring into the criminal background of their employees;(5) adequately supervising

their employees; (6) adequately training their employees with respect to safe driving and safe

operation; and (7) remaining knowledgeable about their employees' competence and fitness to

drive safely and perform tasks they were assigned by Defendant.

8.2      Defendant's employees, along with Defendant, committed actionable negligence which

proximately caused the injuries to and damages suffered by Mr. Garcia. As a result, Mr. Garcia

seek actual damages, pain and suffering, mental anguish, past and future physical impairment,

past and future loss of earning capacity, prejudgment and post-judgment interest, and costs of

court. The acts and omissions of Defendant's employees were within the scope of duties

determined by Defendant, and Defendant is liable for the conduct of Defendant Acosta and their

other employees.

                                                     IX.
                               PARTICIPATORY AND VICARIOUS LIABILITY

9.1      Respondeat Superior. Mr. Garcia was injured as a result of Defendants' tortious acts




Pl.'s Original Petition and Request for Disclosure                             Page 6 of8
   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 7 of 8




described above. The individuals who committed these torts were employees of one or more

Defendants. The tortious acts were committed while the individuals were acting within their

general authority, in furtherance of Defendants' business, and for the accomplishment of the

object for which they were hired.

                                                       X.
                                              RULE 193.7 NOTICE

10.1     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Mr. Garcia hereby gives

notice that any and all documents produced by any party in response to written discovery may be

used at any pretrial proceeding or at trial.


                                             RULE 47 STATEMENT

1 1.1    Pursuant to Rule 47(b) of the Texas Rules of Civil Procedure, damages are within the

jurisdictional limits of this Court. Further, plaintiffs in Texas are required by Rule 47(c) to state

the dollar amount of damages that represent their harms and losses due to a defendant's

negligence. The legislative history of this requirement indicates that it is for record-keeping and

statistical purposes only, for lawsuits filed in the State of Texas. Mr. Garcia's counsel states that

she seeks monetary relief of more than $250,000 but less than $1,000,000, at this time. The

amount of monetary relief actually assessed by the judge or jury however, will ultimately be

determined by the fact-finder after hearing all of the evidence presented.

                                                     XII.
                                                 JURY DEMAND

1 2.1    Mr. Garcia hereby demands a trial by jury.

                                                      XIII.
                                                     PRAYER

14.1     For these reasons, Plaintiff Edwin Alfredo Garcia asks this Court to issue citation for




Pl.'s Original Petition and Request for Disclosure                                 Page 7 of8
   Case 4:21-cv-01649 Document 1-2 Filed on 05/19/21 in TXSD Page 8 of 8




Defendants Edward Acosta, Gypsum Management & Supply, Inc., Enterprise Fleet

Management, Inc., and Edwin Bladimir Garcia to appear and answer, and that he be awarded

judgment against Defendants for the following:

         a.       actual and economic damages;

         b.       past and future medical expenses;

         c.       past and future pain and suffering;

         d.       lost earning capacity and loss of earnings;

         e.       past and future mental anguish;

         f.       physical impairment in the past and future;

         g.       prejudgment and post-judgment interest at the highest rate authorized by law;

         h.       court costs; and

         i.       all other relief to which Plaintiff is entitled.

                                                     Respectfully submitted,
                                                     EVERETT DAY & ASSOCIATES,PLLC
                                                                '''''''''''''''

                                                     Everett Day
                                                     Texas Bar No. 24042230
                                                     1811 Bering Drive, Suite 300
                                                     Houston, Texas 77057
                                                     713.640.5875
                                                     877.518.7854 (facsimile)
                                                     edav(i4edaylawfirm.com
                                                     ATTORNEY FOR PLAINTIFF




Pl.'s Original Petition and Request for Disclosure                                  Page 8 of8
